Exhibit 10.2

 

 

AMENDED AND RESTATED

SEVERANCE AGREEMENT

 

THIS AMENDED AND RESTATED SEVERANCE AGREEMENT (the “Agreement”), is made and
entered into this 3rd day of December, 2004 (the “Effective Date”) by and
between Vastera, Inc., a Delaware corporation with its principal place of
business at 45025 Aviation Drive, Dulles, VA  20166 (“Vastera” or the
“Company”), and Maria Henry (“Henry” or the “Employee”).

RECITALS

WHEREAS, Employee has been, and is currently, employed by the Company in a
critical managerial position with the Company;

WHEREAS, Employee is currently employed by the Company on an at-will basis;

WHEREAS, Vastera and Employee executed the initial Severance Agreement on
February 13, 2004; and

WHEREAS, the Company believes it to be in the best interest of the Company to
modify and increase the Severance Amount to be paid to the Employee to provide a
greater incentive to the Employee to remain employed by the Company for a period
of time sufficient to enable the Company to execute upon its long-range business
plans.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

1.             Employment.  The Company hereby agrees to continue Employee’s
current employment as its Chief Financial Officer unless terminated earlier in
accordance with provisions contained herein below.  The Employee shall be based
at the Company’s headquarters in Dulles, Virginia or such other place within a
40-mile radius thereof, as may be reasonably requested by the Company.  The
Employee shall be subject to the supervision of, and shall have such authority
as is delegated to her by, the Chief Executive Officer or the Board of Directors
(the “Board”), as the case may be.

2.             Effect of Termination.

2.1                                 Termination at the Election of the Company
or the Employee for Good Reason.

If the Employee’s employment is terminated:

 

--------------------------------------------------------------------------------


 

(i)                                 other than for cause (as defined
hereinbelow) by the Company; or

(ii)                              by the Employee for good reason (as defined
hereinbelow).

the Company shall pay to Employee an aggregate severance amount of $750,000 (the
“Severance Amount”).  The payment of the Severance Amount shall be made in a
single lump sum, and such payment shall be contingent upon the Employee signing
a Release and Waiver Agreement substantially in the form attached hereto as
Exhibit A.  In addition to the Severance Amount, the Company shall provide
Employee with full medical, dental, and vision benefits through the sixth full
month following the date of Employee’s termination.

For the purposes of this Section 2.1, termination “for cause” shall be deemed to
exist upon:

(a)          the conviction of the Employee of, or the entry of a pleading of
guilty or nolo contendere by the Employee to, any crime involving moral
turpitude that may reasonably adversely reflect on the Company or any felony;

(b)   willful misconduct in connection with the Employee’s duties or willful
failure to use reasonable effort to perform substantially her responsibilities
in the best interest of the Company (including, without limitation, breach by
the Employee of this Agreement), except in cases involving the mental or
physical incapacity or disability of the Employee; provided however, that the
Company may terminate the Employee’s employment pursuant to this subsection (b)
only after the failure by the Employee to correct or cure, or to commence and
continue to pursue the correction or curing of, such refusals within 30 days
after receipt by the Employee of written notice by the Company of each specific
claim of any such misconduct or failure.  The Employee shall have the
opportunity to appear before the Board to discuss such written notice during
such 30-day period.  “Willful misconduct” and “willful failure to perform” shall
not include actions or inactions on the part of the Employee that were taken or
not taken in good faith by the Employee; and

(c)          fraud, material dishonesty, or gross misconduct in connection with
the Company perpetuated by the Employee.

For the purposes of this Section 2.1, “good reason” shall be deemed to exist
when there occurs: ( (A) any reduction in the Employee’s level of compensation
without the approval of the Employee; (B) a difference in professional opinion
between Employee and the President and CEO regarding including or excluding
disclosure in the Company’s financial statements regarding some item or event
such that the Employee believes certifying the financial statements would be a
violation of federal securities laws; or (C) a transfer of the Employee’s work
location for

 

2

--------------------------------------------------------------------------------


 

purposes of performing her duties hereunder to a location that is beyond a
40-mile radius from the Company’s current headquarters location in Dulles,
Virginia.

2.2           Change of Control Event.

If

(i)                         a Change of Control Event (as defined hereinbelow)
occurs and

(ii)                      the Employee’s employment with the Company following
such Change of Control Event is maintained for a period of 3 months (such
3-month period of time being referred to as the “Initial Retention Period”),

the Employee shall have the option to terminate her employment without good
reason during the period that commences on the expiration of the Initial
Retention Period described in subcaluse (ii) above and expires 30 days
thereafter (the “Window Period”); provided, however, that the Employee must
deliver to the Company no less than two weeks’ advance written notice of her
election to terminate her employment during the Window Period under this Section
2.2.  Such two-week’s advance notice may be delivered prior to the expiration of
the Initial Retention Period  If the Employee terminates her employment without
good reason at anytime during the Window Period with the requisite two weeks’
advance written notice, the Company shall be required to pay the Severance
Amount and honor all other terms and conditions of this Agreement.

The foregoing option shall lapse upon the expiration of such 30-day period, and
the terms and conditions of this Agreement shall cease to be operative and of no
further force and effect.

2.3           Extension of Option Exercise Period; Acceleration of Option
Vesting.

(a)  Notwithstanding anything to the contrary contained in the exercise
provisions of any of Employee’s existing agreements governing the granting and
exercising of options to purchase shares of the Company’s Common Stock,
irrespective of whether such options are incentive stock options (“ISO”s) or
nonstatutory stock options (“Nonquals”) or any such agreements executed by the
Employee and the Company subsequent to the Effective Date, the Company agrees
that Employee shall have six months from the Employee’s termination date in
which to exercise all options that are vested as of the date upon which
Employee’s employment was terminated, subject to any trading window requirements
or other restrictions imposed under the Company’s insider trading policy.  This
subsection 2.3(a) hereby (i) amends and shall be deemed an amendment to the
exercise provisions of each and every existing agreement of

 

3

--------------------------------------------------------------------------------


 

Employee’s governing the granting and exercising of options (both ISO and
Nonqual) and (ii) unless this Agreement is amended to the contrary, is deemed
incorporated by reference into any agreement between the Employee and the
Company governing the granting and exercising of options (both ISO and Nonqual)
executed subsequent to the date hereof, as though such provision were restated
therein in their entirety.

(b)  Notwithstanding anything to the contrary contained in the exercise
provisions of any of Employee’s existing agreements governing the granting and
exercising of ISOs and Nonquals or any such agreements executed by the Employee
and the Company subsequent to the Effective Date, if during the period of time
during which Employee is employed by the Company a Change of Control Event (as
defined below) occurs, 100% of the unvested portion of all options held by
Employee as of the date of Change of Control Event shall be deemed vested and
Employee shall be entitled to exercise such options during the time period
described in subsection 2.3(a).  For purposes of this section 2.3(b) a “Change
of Control Event” shall be deemed to exist if there occurs either:

(i)                                     a merger or consolidation in which
securities possessing more than fifty percent (50%) of the total combined voting
power of the Company’s outstanding securities are transferred to a person or
persons different from the persons holding those securities immediately prior to
such transaction, or

(ii)                                  the sale, transfer or other disposition of
all or substantially all of the Company’s assets in complete liquidation or
dissolution of the Company.

3.                             Gross Up for Tax Treatment.  The Company agrees
that if

(a)           because of the operation of any of the provisions of this
Agreement, the payments to be made to Employee and the acceleration of option
vesting hereunder are deemed “golden parachute payments” under the Internal
Revenue Code of 1984, as amended, and

(b)           Employee is obligated to pay an excise tax associated with such
golden parachute payments,

the Company shall reimburse the Employee in full for both (i) the amount of any
such excise tax owed upon such golden parachute payments and (ii) any excise or
ordinary income taxes owed in connection with the payment of the amount
described in the preceding clause (i) (such payments being referred to as the
“gross up amounts”).

 

4

--------------------------------------------------------------------------------


4.             Entire Agreement.  This Agreement and the exhibits hereto
constitutes the entire agreement between the parties and supersedes all prior
agreements and understandings, whether written or oral, relating to the subject
matter of this Agreement.

5.             Amendment.  This Agreement may be amended or modified only by a
written instrument executed by both the Company and the Employee.

6.             Governing Law.  This Agreement shall be construed, interpreted
and enforced in accordance with the laws of the Commonwealth of Virginia.

7.             Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of both parties and their respective successors and
assigns, including any corporation with which or into which the Company may be
merged or which may succeed to its assets or business, provided, however, that
the obligations of the Employee are personal and shall not be assigned by him.

8.             Waiver of Jury Trial.  The parties agree that they have waived
their right to a jury trial with respect to any controversy, claim, or dispute
arising out of or relating to this Agreement, or the breach thereof, or arising
out of or relating to the employment of the Employee, or the termination
thereof, including any claims under federal, state, or local law, and that any
such controversy, claim, or dispute shall be heard and adjudicated at a bench
trial in the state courts of the Commonwealth of Virginia, in Fairfax County.

{Signatures on following page.}

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Severance Agreement as
of the day and year set forth above.

 

 

VASTERA, INC.

 

 

 

 

By:

 

 

Timothy A. Davenport

 

President and CEO

 

 

 

 

By:

 

 

Brian D. Henderson

 

Chief Counsel

 

 

 

 

EMPLOYEE

 

 

 

Maria Henry

 

 

6

--------------------------------------------------------------------------------